United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 29, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-21205
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

WILSON CALLE, also known as
Jose Ricardo Aguirre-Arias,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-94-CR-194-6
                      --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Wilson Calle, federal prisoner # 66452-079, attempts to

appeal the district court’s ruling of December 28, 2000, denying

in part Calle’s 28 U.S.C. § 2255 motion and granting partial

relief in the form of a reduced supervised-release term.       The

Government has moved to dismiss the appeal for lack of

jurisdiction because the notice of appeal, filed in December

2003, was untimely.   Calle has responded, asserting that he

should be allowed to proceed on appeal because at the time of the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 03-21205
                                   -2-

judgment, his appointed counsel mistakenly sought a certificate

of appealability rather than a direct appeal; that his petition

for permission to appeal should have been construed as a new 28

U.S.C. § 2255 motion challenging the effectiveness of counsel at

the resentencing; and that he is actually appealing the district

court’s denial of his motion to clarify the December 2000 ruling.

     Because Calle’s notice of appeal is untimely as to the

December 2000 order, this court lacks jurisdiction over this

appeal.   See Dison v. Whitley, 20 F.3d 185, 186 (5th Cir. 1994);

FED. R. APP. P. 4(a)(1)(B).    Even if Calle could appeal the denial

of his motion to clarify, he did not do so because he specified

in his notice of appeal that he wished to challenge the December

2000 order.   See FED. R. APP. P. 3(c)(1)(B).   Consequently, the

APPEAL IS DISMISSED.   Calle’s motions for appointment of counsel,

for leave to proceed in forma pauperis on appeal, for recusal of

the district court judge, and for remand to a different district

court judge are DENIED.

     APPEAL DISMISSED; ADDITIONAL MOTIONS DENIED.